 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.1 Page 1 of 52




              UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION

MELISSA BUCK; CHAD BUCK;
SHAMBER FLORE;
ST. VINCENT CATHOLIC
CHARITIES,
                                             Civil No. _________
       Plaintiffs,
                                            COMPLAINT
  v.

ROBERT GORDON, in his official
capacity as the Director of the
Michigan Department of Health
and Human Services; HERMAN
MCCALL, in his official capacity
as the Executive Director of the
Michigan Children’s Services
Agency; DANA NESSEL, in her
official capacity as Attorney
General of Michigan; ALEX
AZAR, in his official capacity as
the Secretary of the United States
Department of Health and
Human Services; UNITED
STATES DEPARTMENT OF
HEALTH AND HUMAN
SERVICES,

       Defendants.




                                     1
  Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.2 Page 2 of 52




                             INTRODUCTION

  1.   St. Vincent Catholic Charities (St. Vincent) is one of the oldest

and most effective foster care and adoption agencies in Michigan.

St. Vincent exists to serve those in need, and it wants to continue serving

foster and adoptive children in Michigan through its public adoption and

foster care programs. But despite a clear need for more foster and

adoptive homes, the State of Michigan has decided to force St. Vincent

and numerous other faith-based agencies like it—serving hundreds of

children across the State—to choose between following their faith and

closing down a vital ministry.

  2.   St. Vincent provides training, supervision, and on-going support

to each foster care and adoptive family with which it partners. For

adoptive parents like Chad and Melissa Buck, who have worked with

St. Vincent to foster and then adopt five children with challenging

medical needs and trauma from past abuse, St. Vincent has been a God-

send. To this day, St. Vincent continues to be a crucial source of support

for the Bucks. St. Vincent is also the only agency with institutional

knowledge of the Buck’s family situation, the challenges faced by their

special-needs children, and the difficult dynamics with their birth



                                     2
  Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.3 Page 3 of 52




parents. The Bucks give back to St. Vincent by helping to recruit, serve,

and support other foster and adoptive parents. Without St. Vincent, the

Bucks are likely to miss out on the opportunity to foster and adopt a

sibling of their five adopted children were he or she to enter the State’s

care.

  3.    St. Vincent helped Shamber Flore find a home and a loving family

after escaping a past filled with trauma and abuse. St. Vincent has

continued to help and support Shamber and her adoptive parents, and

now Shamber serves St. Vincent and its families by providing mentoring

and support for children and families recovering from past trauma.

  4.    Despite St. Vincent’s demonstrated record of excellent service to

the community, the Michigan Department of Health and Human Services

(MDHHS) and the Michigan Attorney General have threatened to take

action against St. Vincent solely because the agency abides by its

Catholic beliefs regarding marriage. The State has made clear that it will

no longer permit adoption and foster agencies to operate in accord with

their religious beliefs (as they have done successfully for decades), and

will penalize them if they refuse to provide written evaluations that

conflict with their religious beliefs. If the State ends these relationships,



                                     3
  Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.4 Page 4 of 52




St. Vincent and many other religious child welfare agencies will be

unable to continue providing foster care and adoption services in

Michigan. This means that adoptive parents will have fewer choices and

foster children will face longer waits to find permanent homes.

  5.   The State’s actions violate the First and the Fourteenth

Amendments to the United States Constitution. Enforcement of federal

regulations supporting the State’s actions likewise violates the

Constitution and federal law. For this reason, the Court should issue a

judgment declaring these actions unlawful and enjoining the State and

the federal government from violating Plaintiffs’ First and Fourteenth

Amendment rights.

                   IDENTIFICATION OF PARTIES

  6.   Plaintiff St. Vincent Catholic Charities is a Michigan nonprofit

corporation with charitable and religious purposes; St. Vincent is party

to foster and adoptive services contracts with MDHHS.

  7.   St. Vincent was originally incorporated by the Roman Catholic

Bishop of Lansing and remains affiliated with the Catholic Diocese of

Lansing and subject to the authority of the Bishop of Lansing, who

maintains certain reserved powers over St. Vincent. Because of its



                                     4
  Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.5 Page 5 of 52




affiliation to the Catholic Diocese of Lansing, St. Vincent is listed in the

Official Catholic Directory under the Catholic Diocese of Lansing.

  8.    St. Vincent Catholic Charities’ vision is to have “faith in God and

love for all,” as it “aspire[s] to create a healthier community.” St. Vincent

is dedicated to serving others in a spirit of humility and shares a genuine

concern for the well-being of its neighbors, affirming the God-given

dignity and worth of every human person. The mission of St. Vincent

Catholic Charities is the work of the Catholic Church, to share the love

of Christ by performing the corporal and spiritual works of mercy. In this

way, those served by the Church and her members (including her

charitable agencies) encounter Christ, and the Church encounters Christ

in those served:

       Then the King will say to those at his right hand, “Come, O
       blessed of my Father, inherit the kingdom prepared for you
       from the foundation of the world; for I was hungry and you
       gave me food, I was thirsty and you gave me drink, I was a
       stranger and you welcomed me, I was naked and you clothed
       me, I was sick and you visited me, I was in prison and you
       came to me. . . Truly, I say to you, as you did it to one of the
       least of these my brethren, you did it to me.”

Matthew 25:40. St. Vincent exercises its faith and carries out this

religious mission to “the least of these” through its foster care and

adoption ministries. Care for needy children and the provision of these


                                      5
  Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.6 Page 6 of 52




services is an integral, fundamental, and central part of St. Vincent’s

religious exercise. Providing these services in a manner consistent with

Catholic teaching is part of its religious character and affiliation.

    9. Many of the children in St. Vincent’s care are minority children

(African American, Hispanic, or Native American), and St. Vincent excels

in providing extra support for families with special needs children.

   10. Chad and Melissa Buck are adoptive parents and former foster

parents currently living in Holt, Michigan. The Bucks adopted five

special-needs children through St. Vincent. The Bucks see foster care and

adoption as a religious calling, and as a part of their sincere religious

exercise they serve and support other foster and adoptive parents.

   11. The Bucks would struggle to provide the extensive care that their

children require without the support they receive from St. Vincent.

St. Vincent has provided the Bucks with training, resources, support, and

professional guidance as to how to best care for their children with special

needs. The Bucks have been able to call social workers at any hour and

receive an answer from someone they know and trust. These social

workers have become like family and have shown great love and care for

their children. The Bucks continue to rely on St. Vincent for support,



                                     6
  Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.7 Page 7 of 52




including   through    attending     St. Vincent’s   support    group    and

maintaining relationships with the agency workers who know their

family and their children. The Bucks also have a religious mission to

serve other foster families, and they do so by working with St. Vincent to

support foster and adoptive parents, including through a foster parent

support group that St. Vincent facilitates, which also enables them to

help support and recruit more foster parents. This group is the only foster

parent support group offered in the tri-county area and it is open to all

foster families, including same-sex couples.

  12. Plaintiff Shamber Flore is a former foster child whose family

fostered and adopted her through St. Vincent. Ms. Flore exercises her

faith by encouraging and mentoring foster children and sharing her own

story of overcoming hardship and abuse to find love and joy. She relies

upon the relationships and trust she has built with St. Vincent to serve

other families working with St. Vincent.

  13. Defendant Robert Gordon is the Director of MDHHS, the state

agency responsible for foster care and adoption services for children in

state custody. MDHHS contracts with private child placing agencies,




                                     7
  Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.8 Page 8 of 52




including St. Vincent Catholic Charities, to provide public foster care and

adoption services. Defendant Gordon is sued in his official capacity only.

   14. Defendant Dr. Herman McCall is Executive Director of the

Children’s Services Agency (CSA), a sub-agency of MDHHS that, in

addition to having oversight over the work of all private child placing

agencies, is mandated by law to “[r]eview, investigate, evaluate, and

assess all programs within [MDHHS] related to services and programs

for children,” including by advising on policy related to “children’s

services and programs including, but not limited to, services for foster

children, juvenile justice, and homeless youth.” Mich. Comp. Laws

§ 400.227 (2015). Defendant McCall is sued in his official capacity only.

   15. Defendant Dana Nessel, the Attorney General of the State of

Michigan, is charged with representing state agencies and enforcing

state law. Defendant Nessel has been instrumental in framing MDHHS’s

current policy regarding the enforcement of MDHHS contracts and state

law governing religious child welfare providers. Attorney General Nessel

is sued in her official capacity only.

   16. Defendant Alex M. Azar is the Secretary of the United States

Department of Health and Human Services (HHS). In this capacity, he



                                         8
  Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.9 Page 9 of 52




has responsibility for the operation and management of HHS and is the

appointed official responsible for issuing and enforcing the challenged

federal regulations. Secretary Azar is sued in his official capacity only.

  17. Defendant United States Department of Health and Human

Services is an executive agency of the United States government and is

responsible for the promulgation, administration, and enforcement of the

challenged federal regulations.

                    JURISDICTION AND VENUE

  18. This action arises under the Constitution and laws of the United

States. The Court has subject matter jurisdiction under 28 U.S.C.

§§ 1331, 1343, and 1361. This action arises under the Constitution and

laws of the United States.

  19. This Court has personal jurisdiction over Defendants because all

Defendants are located, domiciled, or otherwise are present and

conducting a continuous and systematic part of their general business

within the State.

  20. The Court has authority to issue the declaratory and injunctive

relief sought under 28 U.S.C. §§ 2201 and 2202.




                                     9
    Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.10 Page 10 of 52




     21. Venue lies in this district pursuant to 28 U.S.C. § 1391(e). All

Plaintiffs reside in this district, as do Defendants Gordon, McCall, and

Nessel (“State Defendants”). Additionally, a substantial part of the

events or omissions giving rise to the claims occurred in this district.

Plaintiff St. Vincent Catholic Charities is headquartered and operates in

this district, and Plaintiffs Shamber Flore, Chad Buck, and Melissa Buck

live in this district and all would be harmed both by the State’s actions

and by application of the HHS regulations to its religious ministry. The

State Defendants reside in the state capital, also in this District.

                         FACTUAL ALLEGATIONS

Michigan’s Foster Care System

The State contracts with private child placing agencies

     22. Over 12,000 children are currently in Michigan’s foster care

system, and the need for new foster parents far outstrips the number of

families seeking to care for these children. Indeed, approximately 3,000

Michigan foster children are available for adoption at any given time. Of

those children, nearly 300 do not have an identified adoptive family.1



1
  Michigan Department of Health and Human Services, Adoption (2019)
https://www.michigan.gov/mdhhs/0,5885,7-339-73971 7116---,00.html



                                        10
    Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.11 Page 11 of 52




Because there are not enough families, more than 600 of these children

“age out” of foster care every year. 2 They exit the foster system at age 18

without any permanent family, and many lack the resources and skills

to successfully transition into adulthood. 3 These children are much less

likely to graduate high school, let alone college, and far more likely to end

up in poverty.4 Furthermore, Michigan therefore relies upon state-

licensed foster care and adoption agencies (“child placing agencies”) to

recruit, train, certify, and supervise foster families that will care for

children in the State’s custody.

     23. The State therefore has contracts with over 90 different private

child placing agencies that operate throughout the State. By contracting

with the State, these agencies agree to provide foster and adoptive

services to children in need.


2Child Trends, Transition-Age Youth in Foster Care in Michigan, https://www.childtr
ends.org/wp-content/uploads/2017/09/Transition-Age-Youth Michigan.pdf;        Kristi
Tanner, More than 900 Michigan foster care youth age out, Detroit Free Press (Jan.
31,           2015)          https://www.freep.com/story/opinion/contributors/raw-
data/2015/01/31/michigan-foster-care-youth/22621127/.
3 Children’s Rights, Aging Out, http://www.childrensrights.org/ newsroom/fact-

sheets/aging-out/.
4 Mark E. Courtney, Amy Dworsky, Adam Brown, Colleen Cary, Kara Love &

Vanessa Vorhies, Midwest evaluation of the adult functioning of former foster youth:
Outcomes at age 26 (2011); Erick Eckholm, Offering Help for Former Foster Care
Youths, The New York Times (Jan. 27, 2007) http://www.nytimes.com/2
007/01/27/us/27foster.html.



                                        11
    Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.12 Page 12 of 52




     24. The State encourages potential foster and adoptive parents to

reach out to multiple agencies and to find an agency that will be a good

fit for them, telling prospective parents that it is “important that you feel

comfortable sharing personal and private information” with the agency

you choose. 5 The State has also created numerous support services by

which prospective foster or adoptive parents can meet with experienced

“Navigators” who will help guide them through the process of finding an

agency that is a good fit. 6

     25. The State benefits from, and permits, private child placing

agencies to develop specializations and to focus on serving certain

populations—like children with disabilities or children with a specific

ethnic background. And agencies will often seek to specifically recruit

foster parents that can serve those unique needs. 7 When a child placing

agency is unable to work with a prospective foster or adoptive family,

that agency will refer the prospective family to another agency that might



5 Ex. A, page 3.
6 Michigan Adoption Resource Exchange, Adoption Navigators, https://mare.org/For-
Families/Adoption-Navigators.
7 The Wayne Center, a state contracted child placing agency, advertises that it is

specifically seeking “foster parents with previous experience with persons who have
a developmental disability and/or expertise in related areas, e.g., medical,
educational, social work, psychological, etc.” Wayne Center, Written Needs Statement,
http://www.waynecenter.org/services/foster-care.


                                         12
    Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.13 Page 13 of 52




better suit their needs. This happens routinely for numerous reasons. For

example, agencies can refer applicants elsewhere if a family lives too far

away from the agency, making home visits impractical, if the agency has

a wait list, if the family has not been satisfied with the agency’s services,

or if the family is looking for a specific type of child not currently in the

agency’s care, just to name a few.

     26. As Steve Yager, Executive Direct of the Children’s Services

Agency within MDHHS, previously stated: “[W]e work with agencies

based on a contract, not on their belief system, stated or otherwise. We

do not compel agencies to accept referrals—never have; rather, we create

through contracts a vast array of providers to meet the very diverse needs

of the children and families we serve.” 8

     27. In Michigan, foster care placements and public adoptions can only

be performed by agencies that contract with MDHHS to perform these

services. St. Vincent would not be able to provide its foster care or

adoption ministry without a license and contract from the State, as the

State is the sole source of public foster care and adoption referrals.

Without new referrals, St. Vincent would quickly lose the ability to



8   Ex. B.


                                        13
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.14 Page 14 of 52




continue providing foster care and adoptive services and would have to

shut down both programs.

The Home Studies and Certification Process

  28. There is no shortage of opportunities for same-sex couples to foster

or adopt in Michigan.

  29. DHHS welcomes and encourages same-sex couples to foster and

adopt, and no same-sex couple has been prevented from fostering or

adopting a child by St. Vincent.

  30. If St. Vincent is unable to work with a couple due to its religious

beliefs, it provides the couple with a list of other area agencies who do

not share St. Vincent’s religious beliefs and could assist them in

becoming foster or adoptive parents.

  31. In fact, through the Michigan Adoption Resource Exchange

(M.A.R.E) (the State’s central adoption portal), any foster family,

including a same-sex or unmarried couple, can be connected to a private

child placing agency, become a certified pre-adoptive home, and then

adopt a child that is currently placed in a foster home serviced by a

different agency, including St. Vincent.




                                     14
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.15 Page 15 of 52




   32. In other words, parents interested in adopting a child in

St. Vincent’s care need not work directly with St. Vincent to adopt that

child, but may work with another agency.

   33. In this way, LGBTQ individuals have been able to adopt a child in

St. Vincent’s care.

   34. As part of the certification process, a prospective foster or adoptive

parent must work with either MDHHS or a private agency to complete a

“home study” before they can be approved by the State to adopt or foster

a child.

   35. As part of the home study, a social worker will visit the applicant’s

home in person and meet with all of the individuals living in that home.

   36. This in-person meeting is a necessary component of the home

study because it allows the social worker to asses both the home and the

individuals living in it.

   37. During this in person meeting, the social worker will ask the

applicant very specific, personal, and difficult questions to gauge whether

it would be appropriate to place a foster child in need in their home.




                                     15
    Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.16 Page 16 of 52




     38. These questions are necessary to allow the agency to assess

whether the applicant’s home is appropriate and suitable for the

placement of foster or adoptive children.

     39. Often, these children have been subject to past abuse or other

traumatic events, so careful evaluation of the family’s living situation is

necessary to avoid unnecessary and potentially harmful conflicts.

     40. In addition, MDHHS’s foster/adoption home evaluation form

specifically requires agencies to assess the “[s]trengths and weaknesses”

of the parents and the “[s]trengths of the relationship” between the

couple, including “level of satisfaction” and “stability” of the relationship.

     41. Regarding home studies for LGBTQ individuals, the Human

Rights Campaign (HRC) has recognized that a social worker may ask “all

kinds of questions about [the applicant’s] childhood and upbringing,

including questions about puberty, sex and sexuality.” 9 HRC stated that

the “homestudy serves as an evaluation tool that allows you to determine

if a prospective resource parent has that capability to provide a child with



9Perry, J.R., Promising Practices for Serving Transgender & Non-Binary Foster and
Adoptive Parents, Human Rights Campaign Foundation 41-42 (2017),
https://assets2.hrc.org/files/assets/resources/HRC ACAF Promising Practices Se
rving Transgender Non-Binary Parents.pdf



                                        16
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.17 Page 17 of 52




a safe and nurturing home” and should be based on a “thorough

evaluation.” 10 A home study also requires an agency to ask very personal

questions regarding an LGBT individual’s past and sensitive questions

about their relationships, family, and love life.11 In short, a home study

is not a mere box to be checked.

     42. Home studies are very invasive, thorough, and in-depth

investigations that take into account every aspect of an applicant’s family

life and are part of the process by which an agency and the applicant

determine if they are the right fit for each other. As Michigan recognizes,

it is crucial that applicants “trust [their] instincts” and “[c]hoose an

agency [they] are compatible with.”12




10 Id. at 44.
11 HRC created a list of sample questions for social workers to ask during an LGBT
home study. This sample list includes numerous questions that are deeply personal
and even intimate: “In the past, have you ever been “outed” by someone? How did you
handle it?”; “What has been the attitude of your extended family to your partner?”;
“How have homo/bi/transphobia and/or heterosexism or cissexism affected your life
and how have you dealt with this?”; and “Where are you in the process of grieving
any feelings of loss you may have around not having biological children?” Sample
LGBTQ Affirming Homestudy Questions & Rationale, Human Rights Campaign
Foundation, https://assets2.hrc.org/files/assets/resources/HRC ACAF LGBTQ Aff
irming Homestudy Questions And Rationale.pdf.
12   Foster Care Agency Checklist, Department of Human Services,
https://www.michigan.gov/documents/dhs/FosterCareAgencyChecklist Comm4-
12 381389 7.pdf.


                                        17
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.18 Page 18 of 52




     43. Only after a home study and assessment by a social worker is

complete will the agency refer the application to the State with a

recommendation that the State provide final approval and licensing.

     44. As part of this licensing recommendation, an agency must prepare

a report and licensing recommendation for MDHHS. That report

analyzes the relationships in the home and provides a recommendation

regarding placing children in that home. That report is—and St. Vincent

understands that report to be—a written approval of the relationships in

the home and confirmation that the agency has determined the home is

suitable for the placement of children.

     45. HRC and other LGBTQ-advocacy organizations believe that

agencies should not place children with families that would not be

affirming of LGBTQ children, including for religious reasons. 13 HRC


13 HRC, All Children All Families and Non-Affirming Potential Foster Families
(Oct. 3, 2018), https://register.gotowebinar.com/register/4180979117481006082 (free
registration required to view) (describing a foster family’s reaction to a child’s
identification as a member of the LGBTQ community as the “all-important
discussion” that if not handled correctly can “harm” the child). HRC also describes
New York City’s approach as a “best practice.” New York City policies state, “If the
parent displays negative attitudes about LGBTQ people, even when deeply rooted in
religious beliefs and cultural values, and the alleged abused and/or maltreatment are
related to the youth’s perceived or actual sexual orientation, gender identity, or
gender expression, the staff must determine whether those attitudes are impacting
the youth’s immediate safety as well as whether those attitudes may put the youth
at risk for future physical or emotional harm.” New York City Government,



                                         18
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.19 Page 19 of 52




provides a “Seal of Recognition” to agencies that are leaders in serving

LGBTQ foster families and children.14 In Michigan, the following

agencies have received the Seal of Recognition: Fostering Futures, Hands

Across the Water, and Judson Center - Foster Care & Adoption.

   46. Upon information and belief, the State does not take the position

that it would be a violation of state law or policy for an agency to refuse

to place a child with a religious foster family if the agency determined

that the family would not be affirming of LGBTQ children.

   47. Upon information and belief, the State does not take the position

that it would be a violation of state law or policy for an agency to refuse

to recommend for certification a foster family if the agency determined

that the family would not be affirming of LGBTQ children.

   48. Upon information and belief, the State has never investigated or

penalized an agency for refusing to recommend for certification a foster


Respectfully Asking Sexual Orientation and Gender Identity (SOGI) Questions,
https://www1.nyc.gov/assets/acs/pdf/lgbtq/Respectfully Asking SOGI Questions.pdf
; see also Child Welfare League of America & Lambda Legal, Getting Down to Basics:
Tools      to    Support      LGBTQ        Youth      in    Care,     25-26   (2012),
http://www.lambdalegal.org/sites/default/files/gdtb 2013 complete.pdf (“If these
personal religious beliefs might prevent offering nonjudgmental care to an LGBTQ
young person, the practitioner or foster parent should seek outside support and make
alternative care arrangements. They must put the needs of young people above their
own personal beliefs.”).
14 All Children - All Families: Tiers of Recognition, HRC,

https://www.hrc.org/resources/all-children-all-families-tiers-of-recognition.


                                         19
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.20 Page 20 of 52




family if the agency determined that the family would not be affirming of

LGBTQ children.

  49. Upon information and belief, the State has never investigated or

penalized the Sault Tribe Binogii Placement Agency, a State-licensed

child placing agency, for only placing children with Native American

foster or adoptive parents.

  50. Upon information and belief, the State has never investigated or

penalized the Wayne Center, a State-licensed child placing agency, for

seeking only parents with prior experience caring for developmentally

disabled children.

  51. Upon information and belief, the State has never investigated or

penalized Homes for Black Children, a former State-licensed child

placing agency, for specializing in providing care for Black children.

Placing a child in a certified foster or adoptive home

  52. When a child must be removed from their home and placed in a

foster home, DHHS’s goal is to place that child in a home within 24 hours.

In order to do this, the State will reach out to one or more of the child

placing agencies with which it has contracted to see if that agency has a

family ready and willing to take in that child. The child placing agency



                                     20
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.21 Page 21 of 52




will then be given one hour by MDHHS to contact one or more families

and see if it can find a placement for that child. If the first agency

MDHHS contacts cannot find an available family, MDHHS contacts

additional agencies. Sometimes, MDHHS will contact multiple agencies

at the same time when the situation is urgent.

  53. Once a certified family is “matched” with the child in need,

MDHHS will transfer that child into the foster family and the private

child placing agency with whom that family was certified will oversee the

placement, providing ongoing support and training to the foster family.

  54. As discussed above, families certified through one foster agencies

may still adopt children under the supervision of a different agency

through M.A.R.E.

  55. Michigan relies upon state and federal funds, including federal

Temporary Assistance to Needy Families (TANF) block grants, to

administer its foster care and adoption programs. As a condition of

receiving these funds, the Department of Health and Human Services is

required by 45 CFR § 75.300(a) to “communicate to the non-Federal

entity [here, MDHHS] all relevant public policy requirements . . . and

incorporate them either directly or by reference in the terms and



                                     21
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.22 Page 22 of 52




conditions of the Federal award.” Id. One such public policy requirement

imposed by these same regulation is that “no person otherwise eligible

will be excluded from participation in, denied the benefits of, or subjected

to discrimination in the administration of HHS programs and services

based on non-merit factors such as age, disability, sex, race, color,

national origin, religion, gender identity, or sexual orientation.” 45 CFR

§ 75.300(c). Through contracts with private child placing agencies,

Michigan provides foster parents and the agencies that supervise them

per diem payments from a combination of federal and state funds. That

funding is provided to child placing agencies only after an agency has

accepted the referral of a child and is supervising that placement with a

certified foster family.

   56. Through contracts with private child placing agencies, Michigan

also provides specified funding to adoptive parents and the agencies that

supervise them from a combination of federal and state funds.

   57. Upon information and belief, MDHHS and Attorney General

Nessel have interpreted 45 CFR § 75.300(a) to apply to St. Vincent

Catholic Charities and operate to require the State to force St. Vincent to




                                     22
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.23 Page 23 of 52




violate its sincere religious beliefs by providing home studies for same-

sex relationships.

  58. Were St. Vincent to fail to comply with this regulation, MDHHS

will cut St. Vincent’s funding and refuse to continue contracting with the

agency.

State law protects the religious exercise of child placing agencies

  59. State law expressly protects the ability of child placing agencies

to decline to perform a home study or make a licensing recommendation.

See Mich. Comp. Laws 722.124e(h) (2015). This law, passed in 2015,

prohibits the State from declining to contract, declining to renew a

contract, or taking any other adverse action against a child placing

agency based on its decision to refer same-sex or unmarried couples to

other agencies for religious reasons. Id.

  60. When this law was passed, Michigan explained that “[h]aving as

many possible qualified adoption and foster parent agencies in this state

is a substantial benefit to the children of this state who are in need of

these placement services.” Mich. Comp. Laws 722.124e(c) (2015).

Michigan also found that it crucial to “ensur[e] that faith-based child

placing agencies can continue to provide adoption and foster care



                                     23
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.24 Page 24 of 52




services” because their work “benefit[s] the children and families who

receive publicly funded services.” Mich. Comp. Laws 722.124e(g) (2015).

Accordingly, Michigan chose to protect faith-based agencies by

permitting them to refer prospective applicants to another agency if

serving that applicant would conflict with the agency’s sincerely held

religious beliefs. Michigan concluded that this was in the public interest

and in the interest of serving the most families and children in need. Id.

  61. Soon after the law was passed, MDHHS interpreted the statute to

mean that it could not penalize or terminate contracts with religious child

welfare agencies if those agencies declined to perform home studies for

same-sex or unmarried couples.

  62. MDHHS determined that the state law might not apply in some

cases involving child-specific adoption contracts, but even in those cases,

MDHHS granted case-by-case exemptions which permitted child welfare

agencies to continue operating according to their religious beliefs.

  63. In response to this new law, MDHHS also updated its individual

child adoption forms and contracts.




                                     24
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.25 Page 25 of 52




St. Vincent’s Adoption and Foster Care Program

  64. St. Vincent shares Michigan’s goal of working to fill the shortage

of safe foster homes for these vulnerable kids. St. Vincent is able to

recruit prospective families who would not otherwise feel able to foster or

adopt children based on its religious character and mission.

  65. St. Vincent provides public foster care and adoption services. It

performs home studies and makes licensing recommendations to the

state, oversees foster and adoptive placements, and also provides ongoing

training and support for the foster or adoptive family and works with

case workers to coordinate services to the foster family, birth family and

child in order to achieve a positive outcome.

  66. St. Vincent serves and places children regardless of their race,

color, sex, sexual orientation, gender identity, religion, national origin,

ancestry, age, disability, source of income, familial status, genetic

information, or sexual violence victim status.

  67.   St. Vincent shares the religious beliefs and teachings of the

Catholic Church regarding same-sex marriage. But St. Vincent would

never stop a family who wants to foster or adopt from having the

opportunity to complete the application and home study process. If



                                     25
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.26 Page 26 of 52




St. Vincent were ever unable to perform in-depth home assessments and

make reports and written certifications to the State for any reason,

including based on St. Vincent’s own religious beliefs, then it would refer

the applicants to another agency that could better serve their needs.

     68. According to M.A.R.E., there are 16 other agencies that also serve

Ingham County, which is where St. Vincent is located. 15

     69. For over 50 years, St. Vincent has provided foster care and

adoption services in Michigan pursuant to regularly renewed contracts.

In reliance upon these contracts, St. Vincent currently employs 18 staff

members who work exclusively on these contracts, has budgeted and

raised funds designed to supplement state funding on that contract, and

has taken other concrete steps in expectation that it will continue to

receive referrals and be able to perform its duties under these contracts.

     70. St. Vincent provides training, supervision, and on-going support

to each foster care and adoptive family with which it partners. For

adoptive parents like Chad and Melissa Buck, who have worked with

St. Vincent to foster and then adopt five children with challenging




15Michigan Adoption Resource Exchange, Agency Map, https://mare.org/Agency-Map
(under “Filter by County” select “Ingham” for map and list of all 17 agencies).


                                      26
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.27 Page 27 of 52




medical needs and trauma from past abuse, St. Vincent has been a God-

send. To this day, St. Vincent continues to be a crucial source of support

for the Bucks, and they in turn provide support and assistance to other

families fostering and adopting through St. Vincent. For the Bucks,

serving as adoptive parents and serving other adoptive parents is a

religious calling. St. Vincent facilitates ongoing services to families that

have adopted, like a monthly support group—the only such group open

to any foster or adoptive parents in the region.

  71. St. Vincent helped Shamber Flore to find a home and a loving

family after past filled with trauma and abuse. St. Vincent has continued

to help and support Shamber and her adoptive parents, and now

Shamber serves St. Vincent and its families by providing mentoring and

support for children and families recovering from past trauma.

  72. In the foster care context, the home study assessment process

allows St. Vincent to prepare families to accept a child into their home;

only after a child is placed in the certified family’s home do St. Vincent

and the family begin to receive funding from the State.

  73. In some exceptional cases, the State might use a different

payment structure pursuant to a separate, child-specific contract to



                                     27
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.28 Page 28 of 52




directly pay for home study services for foster children being placed with

relatives. St. Vincent has never been a party to such a contract for the

provision of home study services for an LGBTQ couple.

  74. Unless the State specifically contracts for a home study

assessment in this exceptional circumstance, home studies are not paid

for with state funds under St. Vincent’s ordinary foster care or adoption

contracts with the State.

  75. Outside of this exceptional circumstance for placement with

relatives, foster care and adoption home studies are not specifically listed

as a “service” under St. Vincent’s contracts with the State.

  76. Outside of this exceptional circumstance, St. Vincent pays for

home studies, assessments, and its general recruitment with private

funds in a cost center that is kept separate from the funding provided by

the State for other child welfare activities.

  77. St. Vincent offers a significant subsidy to Michigan by recruiting

new foster parents using its own private funds and supplementing State

funds with private donations and volunteer hours to cover costs that state

funding cannot.




                                     28
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.29 Page 29 of 52




  78. For example, last fiscal year both St. Vincent’s foster program and

adoption programs operated at a significant loss based on the state

funding alone, and these programs would not have been able to operate

without St. Vincent’s private subsidies.

  79. Michigan has been aware of St. Vincent’ religious beliefs for years.

MDHHS Targets St. Vincent

The ACLU’s Lawsuit

  80. On September 20, 2017, the ACLU filed a lawsuit against

MDHHS on behalf of two LGBT couples. The lawsuit alleged that these

couples had approached Bethany Christian Services and St. Vincent

Catholic Charities seeking to adopt a child, but were referred to another

agency based on their sexual orientation. The ACLU claimed that the

state’s decision to continue contracting with these private agencies

violated the Establishment and Equal Protection Clauses. Complaint at

¶¶ 75-81, Dumont v. Lyon, No. 17-cv-13080 (E.D. Mich. Sept. 20, 2017),

ECF No. 1.

  81. Plaintiffs St. Vincent Catholic Charities, Melissa Buck, Chad

Buck, and Shamber Flore moved to intervene in the lawsuit filed by the

ACLU, arguing that the State’s decision to contract with St. Vincent and



                                     29
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.30 Page 30 of 52




other faith-based agencies did not violate the Constitution and was

protected under state and federal law. Motion to Intervene at 19-21,

Dumont v. Lyon, No. 17-cv-13080 (E.D. Mich. Dec. 18, 2017), ECF No. 18.

     82. On October 1, 2017, and in light of the ACLU’s lawsuit filed

against the State of Michigan, Stacie Bladen, the Deputy Director of the

Children’s Services Agency within MDHHS, submitted three official

“contract compliance complaints” with MDHHS licensing staff against

St. Vincent Catholic Charities, Bethany of East Lansing, and Bethany of

Madison Heights for allegedly referring a same-sex couple to another

child placing agency. 16 Ms. Bladen claimed that the actions of these

agencies violated their contracts by referring same-sex couples to other

adoption agencies based on their sincerely held religious beliefs.

     83. Soon after Ms. Bladen lodged her complaint, MDHHS opened

investigations into all three of these agencies solely because they

exercised their rights under state law and the First Amendment.17

     84. These investigations were inconsistent with MDHHS’s prior

statements and policies regarding compliance with state law.


16Ex. C.
17 State Defendant’s Response to Intervenor Defendant’s Amended First Set of
Interrogatories at 6–7, Dumont v. Lyon, No. 17-cv-13080 (E.D. Mich. Dec. 28, 2018),
Ex. D.


                                        30
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.31 Page 31 of 52




     85. As Stacie Bladen, speaking on behalf of MDHHS, stated earlier on

September 23, 2016, “[i]f the child placing agency declines to accept a

referral, whether for foster care case management or adoption services,

based on sincerely held religious beliefs, the Department cannot take

‘adverse action’ (as defined in the act) against the agency.” 18

     86. Bladen’s earlier position was also consistent with MDHHS

guidance outlined in a policy document regarding “foster and adoptive

parent recruitment, licensing, and retention.” 19

     87. In this document, the agency made clear that faith-based agencies

could continue contracting with the State and making referrals in accord

with their religious beliefs: “[b]efore accepting a referral, the child-

placing agency has the sole discretion to decide whether to engage in

activities and perform services related to that referral.”20

     88. The document further notes that “[i]f MDHHS makes a referral to

a child-placing agency for foster care case management or adoption

services pursuant to a contract, the child-placing agency must accept or

decline the referral.” 21


18 Ex. E.
19 Ex. F.
20 Id. at 8 (emphasis added).
21 Id. at 9 (emphasis added).



                                     31
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.32 Page 32 of 52




   89. Then, after months of discovery—and just days before depositions

were set to begin—the State of Michigan and the ACLU announced on

January 23, 2019 that they had entered into settlement talks, giving

intervening defendants one hour’s notice to determine whether they

would agree to or oppose a stay and refusing to share any details of the

settlement discussions. On March 22, 2019, the State and the ACLU then

announced that they had entered into a settlement and agreed to the

dismissal of the ACLU’s claims.

   90. The intervenors did not join that settlement. The settlement was

not shown to them prior to filing. In its motion to dismiss the case, the

ACLU and State Defendants jointly moved for a stipulated dismissal of

the case, noting that “Intervenor Defendants, who have asserted no

claims and against whom no claims have been asserted, are not party to

the Settlement Agreement.” Stipulation of Voluntary Dismissal with

Prejudice at 3–4, Dumont v. Lyon, No. 17-cv-13080 (E.D. Mich. Mar. 22,

2019), ECF No. 82. The District Court granted the motion to dismiss the

case, but declining to address or incorporate the terms of the settlement

in its order.




                                     32
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.33 Page 33 of 52




     91. In a statement accompanying the settlement, Defendant Nessel

announced that after reviewing the ACLU’s claims, she “determined that

MDHHS may be subject to liability on Plaintiffs’ claims,” and thus

directed MDHHS to change its internal policy regarding permitting

private child placing agencies to refer couples to other agencies. 22 Nessel

claimed that this new policy was actually “consistent with the law and

existing agency contracts,” and would now be enforced against agencies

like St. Vincent.

     92. In prior public statements, Defendant Nessel has explained to the

press that she believes “there’s ‘no viable defense’ to the 2015 law,” and

that the law’s “only purpose is discriminatory animus.”23

     93. Defendant Nessel had previously made similar disparaging

statements regarding those who share St. Vincent’s religious beliefs, and

had publicly stated that she would not enforce the state law protecting

religious child welfare agencies.




22 State Settles Same-Sex Adoption Case, Department of Attorney General, https:
//www.michigan.gov/ag/0,4534,7-359-82927-492743--,00.html;      Summary          of
Settlement, https://www.michigan.gov/documents/ag/03.22.19 FINAL Dumont set
tlement summary 650097 7.pdf.
23 Ed White, Dem AG candidate: Adoption law discriminates against gays, Associated

Press News (Sept. 27, 2018) https://apnews.com/a1fc021e8e2e4b3b829586ba56ad
s9c07.


                                        33
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.34 Page 34 of 52




     94. In justifying this decision, Nessel relied on both State policies and

federal regulations which she interpreted to require the State to deny

agencies like St. Vincent religious exemptions from allegedly applicable

anti-discrimination laws.

     95. As Nessel explained, Michigan receives “a significant portion” of

its funding under Title IV-E of the Social Security Act, a child welfare

grant program administered through the HHS.

     96. In fact, MDHHS alone receives over 3.8 billion dollars annually

from the federal government through Title IV-E, TANF, and other

similar programs. 24

     97. According to Nessel, “[a]s a condition of receiving these federal

funds, the United States Department of Health and Human Services

requires that states’ Title IV-E-funded programs prohibit discrimination

on the basis of sexual orientation or gender identity.”

     98. The State is also bound by other federal regulations, which

require it to respect the religious character of social service providers who

receive federal funds. See, e.g., 45 C.F.R. § 87.3(a) (“Neither the HHS



24    Budget Briefing: HHS Human Services, House Fiscal Agency,
https://www.house.mi.gov/hfa/PDF/Briefings/HHS HS BudgetBriefing fy18-19.pdf
(last visited Apr. 15, 2019).


                                      34
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.35 Page 35 of 52




awarding agency, nor any State or local government and other pass-

through entity receiving funds under any HHS awarding agency program

shall, in the selection of service providers, discriminate for or against an

organization on the basis of the organization’s religious character or

affiliation.”).

     99. Nessel therefore directed MDHHS to, “[i]n compliance with this

federal requirement,” prevent faith-based agencies from, among other

things:

            a. “[R]eferring to another contracted agency an otherwise
               potentially qualified LGBTQ individual or same-sex couple
               that may be a suitable foster or adoptive family for any child
               accepted by the agency for contracted services,” and

            b. “[R]efusing to perform a home study or process a foster care
               licensing application or an adoption application for an
               otherwise potentially qualified LGBTQ individual or same-
               sex couple that may be a suitable foster or adoptive family for
               any child accepted by the CPA for contracted services.” 25

     100.     Per the Attorney General’s statement and the terms of the

settlement, any private agency which refuses to comply with these

requirements “within a reasonable time after notification by the




25     Summary    of   Settlement,   https://www.michigan.gov/documents/ag
/03.22.19 FINAL Dumont settlement summary 650097 7.pdf (last visited Apr. 15,
2019).



                                       35
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.36 Page 36 of 52




Department     of    a   Contract   Violation”   will   have   its   contracts

“terminate[d].” 26

     101.   MDHHS also stated it will “initiate an investigation when

made of aware of an alleged Contract Violation,” and will terminate the

agency’s contracts if it “fails to demonstrate compliance after a

reasonable opportunity to implement the approved corrective action

plan.”27

     102.   The State has already begun taking steps to enforce this

policy, including requiring that child welfare agencies complete training

on this new policy.

     103.   Upon      information   and    belief,   the   State     has   also

communicated to state employees that they must desist a prior practice

of sending referrals of same-sex couples to other agencies instead of

agencies like St. Vincent.

     104.   St. Vincent continues to provide services to foster and

adoptive families under its state contracts.




26 Settlement Agreement, Dumont et al. v. Gordon et al., USDC EDMI Case No.
2:17-cv-13080-PDB-EAS, https://www.michigan. gov/documents/ag/Settlement Agre
ement with Sig Pages - FINAL 650100 7.pdf.
27 Id.



                                      36
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.37 Page 37 of 52




      105.     St. Vincent’s adoption contract is up for renewal in October

2019, and St. Vincent reasonably fears that the State will refuse to renew

the contract on the basis of St. Vincent’s religious beliefs and practices.

Based upon the newly announced policy that would prohibit St. Vincent

from providing adoption services consistent with its religious beliefs,

St. Vincent believes that adverse action from the State Defendants is

certainly impending.

Referrals to accommodate sincere religious beliefs denied

      106.     Michigan has also treated St. Vincent’s request for referrals

based on its sincere religious beliefs differently from referrals for other

reason. The State has admitted that “child placing agencies may refer a

prospective foster or adoptive family to another child placing agency”

under certain circumstances, but they have decided to deny St. Vincent

the ability to make referrals for religious reasons.

      107.     The State has admitted that child placing agencies in

Michigan are allowed to refer families to other agencies for geographic

reasons, if they have a long wait list, or if they are unable to accommodate

the families’ preferences. 28 State law also permits, and indeed requires,



28   Ex. G, page 7.


                                      37
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.38 Page 38 of 52




agencies to decline to work with parents for various reasons, including

Native American ancestry.

     108.   And agencies can still seek to specifically recruit foster

parents that can serve specific needs of children, including children with

disabilities or mental health issues.29

     109.   Under the State’s new policy, however, the only justification

for a referral that is now impermissible is a religious objection to same-

sex marriage.

     110.   On information and belief, MDHHS also treated St. Vincent

differently from other religious foster care agencies in 2017 and 2018.

     111.   Following two prior incidents in which a private child placing

agency had to transfer a case for religious reasons, MDHHS told another

faith-based foster care agency that child placing agencies are permitted

to decline to accept a referral for foster care case management or adoption

services based on sincerely held religious beliefs, and that MDHHS

cannot take adverse action against the agency based on this decision.


29The Wayne Center, a state contracted child placing agency, advertises that it is
specifically seeking “foster parents with previous experience with persons who have
a developmental disability and/or expertise in related areas, e.g., medical,
educational, social work, psychological, etc.” Wayne Center, Written Needs
Statement, http://www.waynecenter.org/services/foster-care (last visited Apr. 15,
2019).


                                        38
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.39 Page 39 of 52




   112.     On information and belief, MDHHS has taken positions

contrary to its current position that once an agency accepts a child for

case from MDHHS it is no longer protected by state law. This is

inconsistent with prior interpretations by the State in which it explained

that the law permitted faith-based child placing agencies to accept or

decline a DHHS referral at any time based on their sincerely held

religious beliefs.

   113.     MDHHS has changed its position on this issue solely to target

agencies like St. Vincent Catholic Charities for their religious beliefs that

do not allow them to endorse same-sex relationships.

Michigan’s Unlawful Actions Harm St. Vincent and the Children
of Michigan

   114.     Michigan’s unlawful actions harm St. Vincent and the

children and families it serves. If St. Vincent is unable to receive referrals

from or contract with the State, it will be forced to close its foster care

and adoption programs, ending a decades-old religious ministry and

reducing the number of agencies available to serve families and children

in need.

   115.     Across Michigan, the State’s actions affect untold thousands

of families and children in need, and would force numerous agencies—


                                     39
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.40 Page 40 of 52




and all of the Catholic Charities agencies across the State—to close their

foster and adoption programs. This would impact hundreds of children

statewide, as these agencies are some of the most successful in the State

at finding loving homes for children in need.

  116.     If the State refuses to work with St. Vincent, then the families

currently licensed by St. Vincent would face the difficult choice of either

trying to find a new agency that will work with and endorse them as

foster parents—and having to start back at square one with a new agency

that doesn’t know anything about the specific needs of their families or

the kids they are serving—or choosing to stop providing foster care

services. Upon information and belief, many of St. Vincent’s licensed

foster parents would stop providing foster care if forced into that choice.

  117.     If the State refuses to work with St. Vincent, then the families

currently in the home study process, or awaiting adoption placements,

would be forced to either begin the process anew with a different agency

or go through the process of transferring their licenses to a new agency,

losing the relationships they have built in the process. This change would

lead to delays in the adoption process for both the parents and for




                                     40
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.41 Page 41 of 52




children might be matched with them and are currently awaiting loving

homes.

  118.     If the State refuses to work with St. Vincent, the Bucks will

lose the relationships and support they have depended upon to serve

their children and their ongoing needs. The Bucks would also be

restricted and burdened in their religious exercise of providing support

to other foster and adoptive parents. Should another biological sibling of

their adopted children enter the child welfare system, the Bucks would

likely miss the opportunity to foster and adopt that child and keep the

siblings together.

  119.     If the State refuses to work with St. Vincent, Ms. Flore would

be unable to volunteer at the agency to support and mentor foster and

adoptive children, and would be restricted and burdened in her religious

exercise of serving children who share the same struggles she

experienced.

  120.     The State’s actions substantially burden, denigrate, and

discriminate against St. Vincent, the Bucks, Shamber Flore, and others

who share their religious beliefs.




                                     41
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.42 Page 42 of 52




  121.       St. Vincent remains willing and able to continue its ministry

serving children in Michigan. It wants to help alleviate the foster care

crisis in Michigan, and it has not and will not prevent any qualified

family from becoming a foster parent, be it through St. Vincent or a

referral to another agency.        But because of Michigan’s actions,

St. Vincent’s over 70-year-old ministry to at-risk children is in jeopardy.

                                 CLAIMS

                             Count I
                         42 U.S.C. § 1983
   Violation of the First Amendment to the U.S. Constitution
                      Free Exercise Clause
                           Not Neutral

  122.       Plaintiffs incorporate by reference all preceding paragraphs.

  123.       “[A] law targeting religious beliefs as such is never

permissible.” Trinity Lutheran Church of Columbia, Inc. v. Comer, 137 S.

Ct. 2012, 2024 n.4 (2017) (quoting Church of the Lukumi Babalu Aye, Inc.

v. City of Hialeah, 508 U.S. 520, 533 (1993)).

  124.       By adopting a policy requiring the State to discriminate

against child placing agencies with religious objections to same-sex

marriage, Defendants have targeted St. Vincent’s religious beliefs and

practices.



                                     42
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.43 Page 43 of 52




  125.     The statements of Defendants and their officials demonstrate

that hostility toward Plaintiffs and their religious beliefs was a

motivation for Defendants’ actions.

  126.     Defendants’ laws and policies have not been evenly enforced,

demonstrating that the current attempt at enforcement is designed to

target particular religious beliefs and practices.

  127.     Defendants do not have a compelling reason for their actions,

and Defendants have not selected the means least restrictive of religious

exercise in order to further their interests.

  128.     Absent injunctive and declaratory relief against Defendants,

Plaintiffs will suffer imminent and irreparable harm.

                            Count II
                         42 U.S.C. § 1983
   Violation of the First Amendment to the U.S. Constitution
                      Free Exercise Clause
                    Not Generally Applicable

  129.     Plaintiffs incorporate by reference all preceding paragraphs.

  130.     “[L]aws burdening religious practice must be of general

applicability.” Lukumi, 508 U.S. at 542.




                                      43
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.44 Page 44 of 52




  131.       Defendants’ laws and policies have not been evenly enforced,

demonstrating that the current attempt at enforcement is designed to

target particular religious beliefs and practices.

  132.       Defendants have never enforced their laws, policies, and

contract provisions in the manner they are currently being enforced

against Plaintiffs.

  133.       The public statements of Defendants and their officials

demonstrate that hostility toward Plaintiffs and their religious beliefs

was a motivation for Defendants’ actions.

  134.       Defendants have made exceptions to their policies in some

instances.

  135.       Defendants do not have a compelling reason for their actions,

and Defendants have not selected the means least restrictive of religious

exercise in order to further their interests.

  136.       Absent injunctive and declaratory relief against Defendants,

Plaintiffs will be irreparably harmed.




                                     44
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.45 Page 45 of 52




                            Count III
                         42 U.S.C. § 1983
   Violation of the First Amendment to the U.S. Constitution
                      Free Exercise Clause
             System of Individualized Exemptions

  137.     Plaintiffs incorporate by reference all preceding paragraphs.

  138.     An    “exception-ridden     policy,”   or   one   that   permits

discretionary “individualized exemptions” is “the antithesis of a neutral

and generally applicable policy” and therefore “must run the gauntlet of

strict scrutiny.” Ward v. Polite, 667 F.3d 727, 740 (6th Cir. 2012).

  139.     Michigan engages in the individualized assessment of alleged

contract violations by agencies and exercised a great deal of discretion in

creating corrective action plans and permitting exceptions. Defendants

are therefore engaging in individualized, discretionary assessments of

St. Vincent’s conduct.

  140.     State law and MDHHS contracts permits individualized

exemptions from child placing agency requirements.

  141.     Pursuant to the referral provisions of the foster care and

adoption contracts entered into between St. Vincent Catholic Charities

and MDHHS, MDHHS is permitted to grant individualized exemptions




                                     45
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.46 Page 46 of 52




from its policy of prohibiting contractors from transferring cases back to

MDHHS.

  142.      The Defendants’ actions against Plaintiffs are the product of

a system of individualized exemptions and burden Plaintiffs’ religious

exercise.

  143.      Defendants do not have a compelling reason for their actions,

and Defendants have not selected the means least restrictive of religious

exercise in order to further their interests.

  144.      Absent injunctive and declaratory relief against Defendants,

Plaintiffs are and will continue to be irreparably harmed.

                            Count IV
                         42 U.S.C. § 1983
   Violation of the First Amendment to the U.S. Constitution
                       Free Speech Clause
                        Compelled Speech

  145.      Plaintiffs incorporate by reference all preceding paragraphs.

  146.      Defendants are seeking to compel St. Vincent to make

affirmative statements that contradict St. Vincent’s religious beliefs.

  147.      Michigan is conditioning St. Vincent’s license, its contracts

with MDHHS, and the ongoing ability to engage in the religious exercise




                                     46
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.47 Page 47 of 52




of helping children in need, on Plaintiffs’ willingness to make such

statements.

  148.     Such compulsion amounts to compelled speech in violation of

the Free Speech Clause of the First Amendment to the United States

Constitution.

  149.     Absent injunctive and declaratory relief against Defendants,

St. Vincent is and will continue to be irreparably harmed.

                            Count V
                         42 U.S.C. § 1983
   Violation of the First Amendment to the U.S. Constitution
            Free Exercise and Free Speech Clauses
   Retaliation for Protected Speech and Religious Exercise

  150.     Plaintiffs incorporate by reference all preceding paragraphs.

  151.     Statements made by and on behalf of Plaintiffs about their

religious beliefs and practices are both religious exercise and protected

speech.

  152.     Defendants’       contract        investigation   and   impending

termination, and their threats of additional adverse action, would be

sufficient to deter a person of ordinary firmness from exercising his or

her constitutional rights.




                                        47
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.48 Page 48 of 52




  153.      A causal link exists between Plaintiffs’ religious exercise and

protected speech and Defendants’ adverse actions against Plaintiffs.

  154.     Such actions are retaliation for religious exercise and

protected speech in violation of the First Amendment to the United

States Constitution.

  155.     Absent injunctive and declaratory relief against defendants,

Plaintiffs are and will continue to be irreparably harmed.

                            Count VI
                         42 U.S.C. § 1983
   Violation of the First Amendment to the U.S. Constitution
           Free Exercise and Establishment Clauses
        Denominational Preference and Discrimination

  156.     Plaintiffs incorporate by reference all preceding paragraphs.

  157.     The Free Exercise and Establishment Clauses prohibit

government from officially preferring one denomination over another or

discriminating against a religious group for its religious beliefs and

practices. See Larson v. Valente, 456 U.S. 228, 244 (1982) (“The clearest

command of the Establishment Clause is that one religious denomination

cannot be officially preferred over another.”).

  158.     Defendants are applying their laws in a manner which

penalizes St. Vincent for its religious beliefs. Defendants’ actions also



                                     48
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.49 Page 49 of 52




alienate, communicate disapproval to, and impose concrete harms on

foster families such as the Bucks and volunteers such as Ms. Flore, who

share St. Vincent’s Christian religious beliefs.

   159.     Defendants have not penalized other religious groups for their

religious beliefs.

   160.     Defendants’ preference for some religious beliefs and

practices and discrimination against Plaintiffs’ beliefs and practices

violates the Free Exercise and Establishment Clauses of the First

Amendment to the United States Constitution.

   161.     Defendants do not have a compelling reason for their actions,

and Defendants have not selected the means least restrictive of religious

exercise in order to further their interests.

   162.     Absent injunctive and declaratory relief against Defendants,

Plaintiffs have been and will continue to be irreparably harmed.

                            Count VII
                         42 U.S.C. § 1983
Violation of the Fourteenth Amendment to the U.S. Constitution
                        Equal Protection

   163.     Plaintiffs incorporate by reference all preceding paragraphs.

   164.     The Equal Protection Clause prohibits discrimination on the

basis of religion.


                                     49
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.50 Page 50 of 52




  165.     Defendants’ likely impending contract termination and other

adverse actions penalizes Plaintiffs because of their religious beliefs.

  166.      Contractors that espouse religious beliefs contrary to those

espoused by Plaintiffs are allowed to maintain their contractual

relationships with the State.

  167.     Defendants’ preference for one set of religious beliefs and

against Plaintiffs’ religious beliefs violates the Equal Protection Clause

of the Fourteenth Amendment to the United States Constitution.

  168.      Absent injunctive and declaratory relief, Plaintiffs have been

and will continue to be irreparably harmed.

                            Count VII
                        42 U.S.C. § 2000bb
            Religious Freedom Restoration Act (RFRA)

  169.     Plaintiffs incorporate by reference all preceding paragraphs.

  170.     RFRA prohibits the enforcement of federal law when such

enforcement substantially burdens religious exercise.

  171.     The State Defendants have claimed that enforcement of

federal law will require them to take adverse action against St. Vincent.




                                     50
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.51 Page 51 of 52




  172.       Terminating the States’ contracts with St. Vincent or taking

other adverse action against St. Vincent would impose a substantial

burden on Plaintiffs’ sincere religious exercise.

  173.       That burden would not be justified by any compelling

government interest, and contract termination or adverse action against

St. Vincent would not be the least restrictive means of furthering such

interests.

                         PRAYER FOR RELIEF

Wherefore, Plaintiffs request that the Court:

  a. Declare that the First and Fourteenth Amendments to the United

States Constitution require Defendants to cease discriminating against

Plaintiffs and to cease their ongoing investigation and impending adverse

actions on the basis of Plaintiffs’ religious beliefs, speech, and practices;

  b. Declare that the Religious Freedom Restoration Act prohibits

Defendants from using federal regulations or the enforcement of federal

law to substantially burden Plaintiffs’ religious exercise;

  c. Order Defendants to continue performance of the Contract;

  d.   Issue    preliminary   and    permanent      injunctions   prohibiting

Defendants from taking retaliatory action against Plaintiffs, including



                                     51
 Case 1:19-cv-00286-RJJ-PJG ECF No. 1 filed 04/15/19 PageID.52 Page 52 of 52




cancellation or non-renewal of the foster care and/or adoption contracts,

or from otherwise penalizing Plaintiffs for their religious belief, speech,

and practices regarding marriage;

  e. Award Plaintiffs nominal damages for the loss of their rights as

protected by law;

  g. Award Plaintiffs the costs of this action and reasonable attorney’s

fees; and

  h. Award such other and further relief as the Court deems equitable

and just.

Dated: April 15, 2019              Respectfully submitted,
                                   William R. Bloomfield (P68515)
                                   Catholic Diocese of Lansing
                                   Lansing, Michigan 48933-1122
                                   (517) 342-2522
                                   wbloomfield@dioceseoflansing.org

                                   Mark Rienzi*
                                   Lori Windham
                                   Nicholas Reaves*
                                   The Becket Fund for Religious Liberty
                                   1200 New Hampshire Ave. NW, Suite
                                   700
                                   Washington, DC 20036
                                   Telephone: (202) 955-0095
                                   Facsimile: (202) 955-0090

                                   Counsel for Plaintiff
                                   *Admission pending


                                     52
